In an proceeding pursuant to CPLR article 75 to vacate an arbitration award, the appeal is from an order of the Supreme Court, Nassau County (Lockman, J.), dated August 28, 1991, which dismissed the proceeding.
Ordered that the order is affirmed, with costs.
Assuming, arguendo, that the appellant’s assertions are true, she has failed to indicate any bias or misconduct by the arbitrator, and prejudice arising therefrom, which would warrant vacatur of the arbitration award (see, Matter of Silverman [Benmore Coats], 61 NY2d 299; North Syracuse Cent. School Dist. v North Syracuse Educ. Assn., 45 NY2d 195; Imgest Fin. Establishment v Shearson Lehman Hutton, 172 AD2d 291; Brewster Excavating Corp. v Woods Assocs., 162 AD2d 490; CPLR 7511 [b]).
We have examined the appellant’s remaining contentions and find them to be without merit. Bracken, J. P., O’Brien, Copertino and Hart, JJ., concur.